Citation Nr: 1017911	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-39 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a compensable rating for a residual scar from 
a shell fragment wound of the left thigh.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the case was subsequently 
transferred to the RO in Oakland, California.

In November 2008 the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left thigh scars are mildly depressed, non-
disfiguring, non-adherent, non-tender, well healed, and well 
nourished; such scars do not result in any functional 
impairment.  


CONCLUSION OF LAW

The criteria for a compensable rating for scars of the left 
thigh area have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to 
October 23, 2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran contends that his service-connected 
scars, located on his left thigh, warrant a compensable 
evaluation.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 
(2009).  Pertinent regulations do not require that all cases 
show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.

Individual disabilities are assigned separate diagnostic 
codes.  See 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected scars have been evaluated 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7805.  The Board notes that during the pendency of the 
appeal, the applicable rating criteria for skin disorders, 
found at 38 C.F.R. § 4.118, were amended effective October 
2008.  However, the October 2008 revisions are only 
applicable to applications for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  As the Veteran filed his claim in February 2004 
and all relevant evidence predates October 2008, only the 
pre-October 2008 version of the schedular criteria is 
applicable.  The Veteran here did not specifically request 
consideration under the new provisions.

Prior to the October 2008 amendments, Diagnostic Code 7805 
directed that other scars are to be rated on limitation of 
function of the affected body part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).  Where the Rating Schedule does 
not provide for a noncompensable evaluation for a diagnostic 
code, a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2009).

The Veteran was afforded a VA compensation and pension 
examination in December 2004.  The VA examiner noted that the 
scars of the left thigh were mildly depressed; non-
disfiguring; non-adherent; non-tender; well healed; well 
nourished; and did not result in any functional impairment.  
One measured 3 cm, the other measured 5 cm.  This being the 
only objective evidence of record pertinent to the Veteran's 
claim, a compensable evaluation for his service-connected 
scars is not warranted under Diagnostic Code 7805.

Other potentially applicable scar diagnostic codes a sin 
effect prior to October 2008
have been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the objective evidence in 
the VA medical examinations reflects that the Veteran's scars 
are not on his head, face, or neck; are not deep; do not 
cause limited motion; do not exceed an area of 6 square 
inches; are not unstable; and are not painful on examination, 
a compensable evaluation is not warranted under those other 
diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804 (as in effect prior to October 
23, 2008).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  
Because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual 
claimant's circumstance, but nevertheless would still be 
adequate to address the average impairment in earning 
capacity caused by disability.  However, in exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology 
of a claimant's service-connected disability with the 
established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
respective noncompensable ratings for his service-connected 
scars inadequate.  The Veteran's scars have been evaluated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, the 
criteria of which is found by the Board to specifically 
contemplate the level of impairment caused by his respective 
disabilities.  Id.  As demonstrated by the evidence of 
record, the scars do not cause limitation of function of the 
affected body parts.  The VA examiner did not indicate any 
findings suggesting that the scars interfered with the 
Veteran's activities of daily living or his employment.  When 
comparing this disability picture with the Schedule, the 
Board finds that the Veteran's disability picture is 
represented by a noncompensable disability rating for his 
service-connected scars. A compensable rating is provided for 
certain manifestations of scars, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  Accordingly, the noncompensable schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805; see also VAOPGCPREC 6- 
96; 61 Fed. Reg. 66749 (1996).  As the threshold 
determination for a referral for extraschedular consideration 
is not met, the Board finds that this issue is not entitled 
to referral for an extraschedular rating.  Thun, 22 Vet. App. 
at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a compensable evaluation for the 
Veteran's service-connected scars of the left thigh, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

VA's Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from the VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

Here, a VCAA letter was sent to the Veteran in March 2009, in 
compliance with a Board remand in November 2008 that provided 
information as to what evidence was required to substantiate 
the claim; the division of responsibilities between VA and a 
claimant in developing an appeal; and an explanation of how 
disability ratings and effective dates are established.  38 
C.F.R. § 3.159(b)(1).  In March 2010, a readjudication 
occurred to cure the timing error.  Moreover, the instant 
decision denies the Veteran's claim for an initial 
compensable rating for the claimed disorder.  Therefore, no 
ratings or effective dates will be assigned.  As such, the 
timing deficiency here is not prejudicial to the Veteran.

Next, the VA has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's VA treatment records have been obtained and he 
has not identified any other treatment records pertinent to 
his appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
However, the Veteran's accredited representative has 
essentially argued that the Veteran's service-connected scars 
of the left thigh have increased in severity.  In that 
regard, a review of the record would appear to indicate that 
the Veteran last underwent a VA compensation and pension 
examination in December 2004.  As noted above, this 
examination found that the scars were well healed, well 
nourished, and do not result in any functional impairment.  
Under these circumstances, the Board is of the opinion that 
no additional or more contemporaneous VA examinations should 
be accomplished prior to a final adjudication of the 
Veteran's claims for increased ratings.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see 
also VAOPGCPREC 11-95 (April 7, 1995).  
 
Additionally, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal. The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.




ORDER

A compensable evaluation for service-connected scars of the 
left thigh area is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


